DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17, 20-35, 54-63 are pending and under consideration. The amendment filed on 03/15/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure objected to because in [00079] and [0012] it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment filed on 03/15/2021.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 17, 20-23, 28-29, 35, 54-57, 59, remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21,2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) for the reason of record dated 12/16/2020.
Regarding claims 17, 22, 54, 59, Chen discloses human pluripotent stem cells differentiate into medial ganglionic eminence (MGE)-type interneuron lineage expressing the neural precursor markers LHX6 and MAF and MAFB, wherein the highly expressed genes are known for the development of MGE-derived cortical neurons (abstract, Table 1, Figure 3; these genes are included in Tables S2 and S3 in File S2). Between D9-D15, there was an increase in cells expressing GABA and Calbindin, markers of MGE and preoptic area (POA)-type neurons (Figure S3C-D9 in File SI). Chen discloses we found higher expression of MGE-derived cortical interneuron markers MafB and cMaf (Table 1; in the ES-Lhx6-GFP+ cells, providing evidence that they are biased towards pallial vs. striatal GABAergic interneurons (p 17, 1st column 4th paragraph). Comparison of RNA expression profiles between ES-Lhx6-GFP+ cells and ES-Lhx6-GFP" cells there were also higher mRNA expression of Nkx2-1, Lhx6, Lhx8 and Sox6 (Table 1) in the ES-Lhx6-GFP+ cells, consistent with MGE identity. Thus, meets the limitation, neural precursor cell markers compared to the population before differentiation. Regarding claims 35, 55, Chen teaches the neural precursor markers comprise LHX6 and MAFB (abstract, Table 1, Figure 3; these genes are included in Tables S2 and S3 in File S2). Regarding claim 56, Chen teaches the neural precursor markers comprise LHX6 and MAF and MAFB (abstract, Table 1, Figure 3; these genes are included in Tables S2 and S3 in File S2).
Regarding the limitation, wherein the neural precursors are capable of differentiating into GABAergic interneurons, while Chen discloses higher expression of MGE-derived cortical interneuron markers MafB and cMaf (Table 1; in the ES-Lhx6-GFP+ cells, providing evidence that they are biased towards pallial vs. striatal GABAergic interneurons (p 17, 1st column 4th paragraph) also as evidenced by Nicholas hPSC-derived MGE-like progenitors generated GABAergic interneurons (p 575, 2nd column last paragraph). The directed differentiation of hPSCs into medial ganglionic eminence (MGE)-like progenitors and their maturation into forebrain type interneurons where early-stage progenitors progress via a radial glial-like stem cell enriched in the human fetal brain (abstract). Regarding claims 20-21 Regarding claims 23, 28, Nicholas teaches wherein the two or more neural precursor markers further comprise DCX CXCR4 and SST (Table SI, Table S3). Regarding claims 29, 57, Nicholas teaches ventral telencephalic GABAergic neuronal lineage markers (ASCL1, DLX1, and DLX5) were expressed along with MGE markers (NKX2.1, LHX6, LHX8, and CXCR7), and their expression intensities generally increased over time (Figures 3F and 3H) (p 576, 2nd column last paragraph). Regarding claim 59, Nicholas also teaches, wherein the pluripotent stem cells are induced pluripotent stem cells (p 573, 2nd column last paragraph).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
A.	Applicants argue First, Chen fails to teach or suggest a population of neural precursor cells that is enriched for cells expressing the recited combination of neural precursor cell markers because Chen at most shows increased expression of makers in bulk mRNA extracted from a population of cells. To obtain the expression profile of Table 1, Chen sorts a transgenic, Lhx6-GFP mouse embryonic stem (ES) cell line for GFP+ cells.  From the sorted population, mRNA expression levels of various markers were measured in bulk using microarray.  Thus, based on Table 1, the increase in expression of transcripts in cells that were already expressing the marker (e.g., from low expression to high expression) cannot be distinguished from an increase in the number of cells expressing the marker, let alone an increase in the proportion of cells expressing the marker. While Chen states that there was “higher expression of MGE-derived cortical intemeuron markers MafB and cMaf in the ES-Lhx6-GFP+ cells,” Chen nevertheless fails to demonstrate a population enriched for cells expressing 
In response, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). In the instant case, Chen discloses higher expression of MGE-derived cortical interneuron markers MafB and cMaf and as evidenced by Nicholas hPSC-derived MGE-like progenitors generated GABAergic interneurons provide the structural limitations between the differentiation of pluripotent mammalian stem cells into interneuron lineage and the differentiation of interneuron lineages cells expressing higher levels of LH6, MAF as taught by Chen and as evidenced by Nicholas hPSC-derived MGE-like progenitors generated GABAergic interneurons in the claimed invention in which the method step result in GABAergic interneurons as taught by Nicholas ventral telencephalic GABAergic neuronal lineage markers (ASCL1, DLX1, and DLX5) were expressed along with MGE markers (NKX2.1, LHX6, LHX8, and CXCR7), and their expression intensities generally increased over time. Given the Chen and Nicholas teach the differentiation of pluripotent cells into higher expression of interneuron lineage MAF and LHX6 markers leading to GABAergic interneurons demonstrate a population enriched for cells expressing the combination of neural precursor cell markers as required in the claimed inventions. 
B.	Applicants argue second, the marker expression pattern of Chen’s cells indicate that Chen’s cells are in fact distinct from the population of neural precursors recited in the claims. Specifically, Chen observes increased expression of Lhx8 in its cells, and concludes that they are “similar to bipotential (pallial and striatal) immature interneurons.”  Thus, the increased uncertainty in the developmental potential of Chen’s cells. In contrast, the recited combination of markers provides a reliable path by which to obtain a defined population of neural precursor cells that are capable of differentiating into GABAergic interneurons. Applicant’s arguments have been fully considered but are not persuasive.
In response, Chen discloses human pluripotent stem cells differentiate into medial ganglionic eminence (MGE)-type interneuron lineage expressing the neural precursor markers LHX6 and MAF and MAFB, wherein the highly expressed genes are known for the development of MGE-derived cortical neurons providing evidence that they are biased towards pallial vs. striatal GABAergic interneurons (emphasis added). Comparison of RNA expression profiles between ES-Lhx6-GFP+ cells and ES-Lhx6-GFP" cells there were also higher mRNA expression of Nkx2-1, Lhx6, Lhx8 and Sox6 (Table 1) in the ES-Lhx6-GFP+ cells, consistent with MGE identity. Thus, meets the limitation, neural precursor cell markers compared to the population before differentiation.
C.	Applicants argue Nicholas fails to cure the deficiencies of Chen at least because Nicholas’ cells and Chen’s cells are from different mammalian sources and the two cell populations appear to have distinct expression profiles, and therefore one of ordinary skill in the art would not consider the alleged teachings of Nicholas to be applicable to Chen’s cells. In particular, Chen uses mouse embryonic stem (ES) cells that transgenically express Lhx6-GFP.  In contrast, Nicholas’ cells are derived from human stem cells.  Further, Nicholas sorts cells based on expression of a NKX2. /-GFP transgene in the human context.  Thus, one of ordinary skill in the art would not necessarily consider marker expression in mouse ES cell-derived cells to be predictive of their developmental potential or cell  fate is based on characteristics of human ES cell-derived cells, even if they were shown to have the same markers. Here, Nicholas’s cells have not been shown to express the combination of markers as recited in the claims, which further emphasizes the distinction between the populations of cells 
In response, regardless of the source of pluripotent stem cells the fate of the cells under the same claimed method step that is in culture leads to the required intermediate lineage and the end product of GABAergic interneurons as instantly claimed. Thus the rejection id maintained.  


(2) Claims 17, 24-25, remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) in view of Khan (W02005/021704) for the reason of record dated 12/16/2020.
The teachings of Chen and Nicholas apply here as indicated above.
Chen and Nicholas do not teach further comprising differentiating said population of neural precursor cells into GABA-producing cells.
However, before the instant effective filing date of the instant invention, Khan teaches in vitro generation of GABAergic neurons from human pluripotent stem cells, and cell populations containing a high proportion of GABAergic neuron were isolated (abstract); analysis demonstrated that the highest levels of GABA were produced by the GABAergic neurons derived above on day-12 of differentiation (00127] (instant claims 24-25). Khan teaches the methods of present disclosure may be advantageously carried out by direct administration of neuroprogenitor cells or differentiated neural ceils of the present disclosure to the lesioned area GABAergic) can be utilized for various applications, such as therapeutic applications, as well as for in vitro and in vivo assessment and screening of various compounds such as small molecule drugs for their effects on these cells [0076].

One would have been motivated to do so to receive the expected benefit of the direct administration of the neuroprogenitor cells info the lesioned area.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining GABAergic precursors with neural precursors differentiating into GABAergic precursors for administration into lesion area by combining the teachings of Chen/Nicholas and Khan.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(3) Claims 17, 26-27, 32-33, remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) as evidenced by Cameron (BMC Neuroscience, 13:90, 1-23, 2012) for the reason of record dated 12/16/2020.
The teachings of Chen and Nicholas apply here as indicated above.
Chen and Nicholas do not teach, wherein the neural precursor cells express PLEXINA4.
However, before the instant effective filing date of the instant invention, Cameron teaches Clustered QISPs of transcripts expressed in immature excitatory neurons expression of plexin A4 (Plxna4), mRNA; roundabout homolog 2 (Drosophila) (Robo2), mRNA and roundabout homolog 1 (Drosophila) (Robol), mRNA (figure 6, figure 3) (instant claims 26-Regarding claims 32-33, Cameron teaches Plxna4 mRNA expression functional groupings of QISPs based on Gene Ontology molecular function and biological process annotations. Graphical representation as in Figure 4. Clustered QISPs of transcripts expressed (a) > 3 fold higher and (b) > 3 fold lower in Eomes; GFP + cells compared to eGFP- cells. Following transcriptional profiling, genes are sorted by RMA and their level of fold up- or down-regulation compared to the FACS GFP-population. Verification of up-regulated genes is accomplished with quantified in situ hybridization (QISP), and the verified genes hierarchically clustered (see Methods) (Figure 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pluripotent derived neural precursors are capable of differentiating into GABAergic interneurons as disclosed by Chen and Nicholas by including Clustered QISPs of transcripts expressed in immature excitatory neurons expression of plexin A4 (Plxna4) as disclosed by Cameron.
One would have been motivated to do so to receive the expected benefit of understanding how specific genes, and functional networks of such genes, control neuronal development and contribute to pathology.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors differentiating into GABAergic precursors with Clustered QISPs of transcripts expressed in immature excitatory neurons expression of plexin A4 (Plxna4), mRNA understanding how Plxna4 functional networks control neuronal development and contribute to pathology by combining the teachings of Chen/Nicholas and Cameron.

Response to arguments
Applicants arguments are the same as discussed above.

(4) Claims 17, 30-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) and Calaora (The Journal of Neuroscience, 21(13): 4740-4751, 2001) for the reason of record dated 12/16/2020.
The teachings of Chen and Nicholas apply here as indicated above. Moreover, as evidenced by Calaora discloses that neural precursor cells also express ErbB4 during neural precursors (NPs) growth and differentiation (abstract, p 2, 1st column 1st paragraph) (instant claim 30). Regarding claim 31, Calaora teaches that at least seven ligands bind to EBB4 (Nrg-1, -2, -3, and -4, betacellulin, epiregulin, and heparin binding EGF) (p 5 2nd column last paragraph). The ability of ErbB4 to be cleaved leads us to propose that, in vivo, soluble ErbB4 could stop mitosis of oligodendrocyte progenitors triggered by Nrg-1, allowing their differentiation, as does sErbB3 in our in vitro model (p 11, 1st column 2nd paragraph).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 

(5) Claims 17, 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21,2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) in view of Crook (US20080057040).
The teachings of Chen and Nicholas apply here as indicated above.
Chen and Nicholas do not teach, further comprising the step of cryopreserving the neural precursor cells.

Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the neural precursor cells as disclosed by Chen and Nicholas by further cryopreserving the neural precursor cell for using after thawing normal karyotype and normal growth rate cells for treatment into a subject in need thereof as disclosed by Crook.
One would have been motivated to do so to receive the expected benefit of upon thawing after cryopreservation to neural precursor cell to exhibit normal karyotype, wherein upon thawing the cell exhibits normal a growth rate for treating a subject in need thereof with an effective amount of frozen cell.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors with cryopreservation upon thawing the cell exhibits normal a growth rate for treating a subject in need thereof with an effective amount of frozen cell by combining the teachings of Chen/Nicholas and Crook.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(6) Claim 17, 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-
The teachings of Chen and Nicholas apply here as indicated above.
Chen and Nicholas do not teach, further reprogramming neural cells to provide the population of pluripotent mammalian stem cells.
However, before the instant effective filing date of the instant invention, Hester teaches two factor reprogramming of human neural stem cells (NSCs) into pluripotency (abstract). Hester teaches that human NSCs represent an attractive source of cells for producing human iPS cells since they only require two factors, obviating the need for c-MYC, for induction into pluripotency. Thus, in vitro human disease models could be generated from iPS cells derived from human NSCs (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the pluripotent stem cell derived neural precursors as disclosed by Chen and Nicholas by using neural stem cells for reprograming into pluripotent stem cells for generating iPSCs from neural stem cells as an in vitro human disease models as disclosed by Hester.
One would have been motivated to do so to receive the expected benefit of the human NSCs represent an attractive source of cells for producing human iPS cells since they only require two factors, obviating the need for c-MYC, for induction into pluripotency for in vitro human disease models.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors with reprogramming into human iPSCs for induction into pluripotency for in vitro human disease models by combining the teachings of Chen/Nicholas and Hester.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments


Claims 17, 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) as applied to claims 17, 20-23, 28-29, 35, 54-57, 59,  above, and further in view of Fragkouli (Development, 136: 38-41-3851, 2009).
This rejection is new in view of the newly added claims 60-63.
The teaching of Chen and Nicholas apply here as indicated above.
Chen and Nicholas do not teach further comprising enriching for cells expressing one or more neural precursor cell surface markers (NPCSMs), to generate the population of neural precursor cells.
However, before the instant effective filing date of the instant invention, Fragkouli teaches using genetic fate mapping, demonstrated that the majority of cholinergic and GABAergic striatal interneurons (SINs) are derived from common precursors generated in the medial ganglionic eminence during embryogenesis. These precursors express the LIM homeodomain protein Lhx6 and have characteristics of proto-GABAergic neurons. By combining gene expression analysis with loss-of-function and misexpression experiments, we provide evidence that the differentiation of the common precursor into mature SIN subtypes is regulated by the combinatorial activity of the LIM homeodomain proteins Lhx6, Lhx7 (Lhx8) and Isl1. These studies suggest that a LIM homeodomain transcriptional code confers cell-fate specification and neurotransmitter identity in neuronal subpopulations of the ventral forebrain (abstract). The closely related LIM HD proteins Lhx6 and Lhx7 (also called L3/Lhx8) have been implicated in the development of MGE derivatives, including cortical GABAergic interneurons and ventral forebrain cholinergic neurons (FCNs) (p 3842, 1st column 2nd paragraph). Upon deletion of Lhx7, cholinergic SIN precursors differentiate into mature GABAergic SIN subtypes (title). Regarding claim 62, wherein the method does not comprise use of an enhancer-Fragkouli do not explicitly teach the negative limitation. However, since additional steps would have been required to use of an enhancer-promoter reporter gene expression, the lack of such teaching must necessarily and implicitly teach its absence. Regarding claim 63, wherein at least 50% of the population of neural precursor cells express the two or more neural precursor cell markers although Fragkouli does not explicitly teach said limitation, one of ordinary skill given the teachings of Fragkouli would be provided sufficient guidance to optimize the at least 50% of the population of neural precursor cells express the two or more neural precursor cell markers. As noted in In re Aller, 105 USPQ 233 at 235. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the pluripotent derived neural precursors are capable of differentiating into GABAergic interneurons as disclosed by Chen and Nicholas by including enriching for cells expressing one or more neural precursor markers to generate neural precursor cells of LIM homeodomain proteins Lhx6, Lhx7 (Lhx8) that confers cell-fate specification as taught by Fragkouli.
One would have been motivated to so to receive the expected benefit of the LIM homeodomain transcription factor-dependent specification of bipotential MGE progenitors into cholinergic and GABAergic striatal interneurons given upon deletion of Lhx7, cholinergic SIN precursors differentiate into mature GABAergic SIN subtypes.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors with reprogramming into human iPSCs for induction into neural precursor with reduced expression of LHX8 by combining the teachings of Chen/Nicholas and Fragkouli.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632